206 P.3d 1217 (2009)
228 Or. App. 237
STATE of Oregon, Plaintiff-Respondent,
v.
James Edward ANDERSON, Defendant-Appellant.
080431570; A139535.
Court of Appeals of Oregon.
Submitted April 3, 2009.
Decided April 29, 2009.
Garrett A. Richardson and Multnomah Defenders, Inc., filed the brief for appellant.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was convicted of sexual abuse in the first degree, ORS 163.427, and two counts of failure to report as a sex offender, ORS 181.599(2), (3). He appeals the resulting judgment, assigning error to the trial court's imposition of a compensatory fine on the ground that there was no evidence that the victim suffered any pecuniary loss. See State v. Donahue, 165 Or.App. 143, 145, 995 P.2d 1202 (2000) (holding that "a compensatory fine may be awarded only if the trial court finds that the victim has suffered pecuniary loss as a result of the defendant's criminal activities"). The state concedes that the record is legally insufficient to support the imposition of a compensatory fine. On review of the record, we agree and accept the state's concession as well founded.
*1218 Compensatory fine vacated; remanded for resentencing; otherwise affirmed.